Citation Nr: 9904168	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease, currently rated at 20 percent.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
an evaluation of 20 percent for the veteran's duodenal ulcer.


REMAND

The record shows that service connection for this veteran's 
duodenal ulcer has been in effect since 1971 with a 40 
percent rating effective from November 1970, reduced to 20 
percent by way of rating decision dated in March 1976.  
Subsequently, the veteran claimed increased symptomatology 
referable to his ulcer, and rating decisions have continued 
the 20 percent evaluation to date.  Pursuant to a claim for 
an increased evaluation received from the veteran in December 
1996, the veteran underwent a VA examination in February 
1997.  

During that examination, the physician noted that the veteran 
had been treated on-and-off again over the years for his 
recurrent ulcer and that he currently took medication to 
control the pain.  In pertinent part, upon examination, the 
examiner noted that the veteran did not seem to be grossly 
anemic, however, blood tests to confirm or negate the 
presence of anemia were not available for review during the 
examination.  The examiner did note that the veteran's 
coloring was possibly borderline.  Further, the examiner 
stated that the veteran was tender throughout the entire 
epigastric region on mild palpation.  No blood was found in 
the stool and no periodic vomiting or hematemesis was 
evident.  As to recurrent melena, the examiner questioned its 
presence and noted that the veteran's stool was dark. 

As to the number of days of duration per episode, the 
examiner noted that pain subsides usually within a few hours 
or certainly within the day the pain starts.  The examiner 
noted that the veteran took a higher dose of medication than 
recommended, but it appeared that his pain was relieved.  
Also, the examiner reported that the veteran experiences 
approximately 200 episodes per year, or four per week.  In 
pertinent part, a diagnosis was rendered of active duodenal 
ulcer. Laboratory studies revealed that the hematocrit and 
hemoglobin were within normal limits.  His alkaline 
phosphatase and SGPT were elevated.

Following the 1997 examination, the record reveals an 
"addendum" dated in May 1997 in which the examiner noted 
the veteran's history of an ulcer.  The veteran complained of 
increased symptoms for the preceding three months and stated 
that over-the-counter medication provided him with no relief.  
The veteran also reported nausea and saliva rising in his 
mouth.  The assessment was a duodenal ulcer.  

Thereafter, VA outpatient treatment records merely note the 
veteran's ulcer by way of history.  Further, a private 
medical doctor provided a statement dated in April 1998 in 
which a recitation of the veteran's history of a chronic 
ulcer is reported, and noted is ongoing medication.  There 
are no further pertinent clinical data of record.

The veteran also testified at a hearing on appeal in December 
1997.  He described waking with pain during the night, 
episodes of gastric distress requiring antacids, and weight 
loss.  

The Board points out that the rating criteria relevant to the 
veteran's current evaluation of 20 percent under Diagnostic 
Code 7305 requires evidence of recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or recurring episodes with moderate manifestations.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).  To merit the 
next higher evaluation of 40 percent, the evidence needed 
includes moderately severe symptoms of impairment manifested 
by weight loss and anemia; or recurrent incapacitating 
episodes averaging ten days of more in duration at least four 
or more times per year.  Id.  As to the maximum evaluation 
under this Diagnostic Code, the veteran would need to provide 
evidence of a severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

In light of the above, the Board notes that results from the 
most recent VA examination conducted in 1997 do not 
adequately describe the veteran's current symptomatology and 
severity of his ulcer.  Moreover, the examiner left questions 
unanswered during the examination, such as the presence of 
melena and anemia, and provided no explanation as to the 
veteran's weight loss.  Most importantly, although the Board 
does not purport to question the clinical opinion and data 
provided by the examiner during that examination, the 
statement as to frequency of episodes related to the 
veteran's ulcerous condition is significantly in excess of 
the regulatory provisions.  Thus, to ensure that VA has met 
its duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should request that the 
veteran provide names, addresses, and 
approximate dates of treatment for all 
post-service health care providers, VA or 
private, outpatient or inpatient, who may 
possess additional records pertinent to 
his claim.  After securing authorizations 
and releases from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran.

2.  The RO should arrange for a VA 
examination by a gastroenterologist to 
determine the current severity of the 
veteran's duodenal ulcer.  All indicated 
laboratory and x-ray studies and testing 
should be conducted.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review in 
conjunction with the examination.  In 
particular, the examiner should record 
all pertinent medical complaints, 
symptoms, and clinical findings.  
Specifically, the examiner should address 
the following:

a.  Ascertain from the veteran 
approximately how frequently does he 
experience incapacitating episodes of 
pain, and for how long does each episode 
last? 

b.  Indicate the presence of, or absence 
of, anemia, hematemesis, and/or melena.

c.  Note any weight loss, if applicable, 
from the previous examination to date, 
and if possible, offer an explanation as 
to the veteran's history of weight loss.

The examiner should provide a complete 
rationale for any conclusion reached.  
Further, the RO should ensure that any 
additional information required to 
formulate the requested opinions should 
be requested and obtained.  

The RO should then review the veteran's case.  All pertinent 
law and regulations should be considered, including any and 
all applicable diagnostic codes.  If the veteran's claim 
remains denied, he and his representative should be provided 
with a supplemental statement of the case, which should 
include, but not be limited to, any additional pertinent law 
and regulations and a complete discussion of the action taken 
on the veteran's claim.  Applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


